        6:19-cv-00489-BHH         Date Filed 07/29/20        Entry Number 78          Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    GREENVILLE DIVISION

    Winston Tyler Hencely,                            )
                                                      )
                                           Plaintiff, )      Civil Action No. 6:19-cv-00489-BHH
                          vs.                         )
                                                      )
    Fluor Corporation, Inc.; Fluor Enterprises, )                   OPINION AND ORDER
    Inc.; Fluor Intercontinental, Inc.; Fluor         )
    Government Group International, Inc.,             )
                                                      )
                                     Defendants.
                                                      )
      _________________________________

          This matter is before the Court on Defendants Fluor Corporation, 1 Fluor

Enterprises, Inc., Fluor Intercontinental, Inc., and Fluor Government Group International,

Inc.’s (collectively “Defendants” or “Fluor”) Federal Rule of Civil Procedure 12(c) motion

for judgment on the pleadings (ECF No. 57). For the reasons set forth in this Order, the

motion is denied. Fluor’s related motion to stay discovery (ECF No. 58) pending the

outcome of its Rule 12(c) motion is also denied.

                                           BACKGROUND

          This suit arises from a suicide bombing on November 12, 2016 at Bagram Air Field

(“BAF”), a United States Military installation in Bagram, Afghanistan. Plaintiff Tyler

Hencely (“Plaintiff”), a Specialist (E-4) in the United States Army, asserts claims for

grievous injuries he suffered when Ahmed Nayeb (“Nayeb”), an Afghan national working

in Fluor’s Non-Tactical Vehicle Yard at BAF, detonated a suicide vest bomb in a crowd

gathered for a Veterans Day event. Plaintiff asserts claims for negligent supervision


1Defendants state that Fluor Corporation is incorrectly named as “Fluor Corporation, Inc.” in the complaint.
(See ECF No. 57 at 1 n.1.)


                                                     1
     6:19-cv-00489-BHH       Date Filed 07/29/20    Entry Number 78      Page 2 of 10




(Count 1), negligent entrustment (Count 2), negligent retention (Count 3), vicarious

liability (Count 4), negligent control (Count 5), and breach of contract (Count 6). (ECF No.

1 at 66–77.) In essence, Plaintiff alleges that Defendants’ negligence and breach of

contractual duties allowed Nayeb to commit his suicide attack at BAF and proximately

caused Plaintiff’s injuries. Defendants contend that the South Carolina Door Closing

Statute, S.C. Code Ann. § 15-5-150, bars this action because Plaintiff is not a South

Carolina resident, Defendants are all foreign corporations, and all of Plaintiff’s causes of

action arise out of alleged acts that occurred in Afghanistan. (See ECF No. 57.)

       Defendants filed their Rule 12(c) motion for judgment on the pleadings on June 19,

2020. (Id.) Plaintiff responded on July 2, 2020 (ECF No. 65), and Defendants replied on

July 9, 2020 (ECF No. 67). Defendants also moved to stay discovery pending the

resolution of the Rule 12(c) motion (see ECF No. 58), but that request is no longer

relevant given the Court’s resolution of the Door Closing Statute issue herein. These

matters are ripe for consideration and the Court now issues the following ruling.

                                STANDARD OF REVIEW

       “After the pleadings are closed–but early enough not to delay trial–a party may

move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Rule 12(c) motions are

designed to “dispose of cases in which there is no substantive dispute that warrants the

litigants and the court proceeding further.” Fowler v. State Farm Mut. Auto. Ins. Co., 300

F. Supp. 3d 751, 755 (D.S.C. 2017). Judgment on the pleadings is only appropriate where

“‘the moving party has clearly established that no material issue of fact remains to be

resolved and the party is entitled to judgment as a matter of law.”” Id. at 755–56 (quoting

Lewis v. Excel Mech., LLC, No. 2:13-CV-281-PMD, 2013 WL 4585873, at *2 (D.S.C. Aug.




                                             2
     6:19-cv-00489-BHH       Date Filed 07/29/20     Entry Number 78       Page 3 of 10




28, 2013)).

                                         DISCUSSION

       Fluor’s Rule 12(c) motion is premised on the assertion that Plaintiff’s complaint

fails to state a plausible claim for relief under South Carolina law because the action is

barred by Section 15-5-150 of the South Carolina Code, which is commonly referred to

as the state’s “Door Closing Statute.”

       Section 15-5-150 opens the South Carolina state courts to two types of suits
       against foreign corporations: (1) by any resident for any cause of action;
       and (2) by a nonresident for any cause of action that arose within South
       Carolina. By implication, and by interpretation of the South Carolina
       Supreme Court, the statute closes the doors of South Carolina’s courts for
       suits . . . involving a foreign cause of action brought by a foreign plaintiff
       against a foreign corporation.

Proctor & Schwartz, Inc. v. Rollins, 634 F.2d 738, 739 (4th Cir. 1980). Fluor states that

Plaintiff is a citizen and resident of the State of Georgia, that Defendants are all foreign

corporations, and that Plaintiff’s causes of action arise out of alleged acts that occurred

in Afghanistan. (See ECF No. 57-1 at 2.)

       The Door Closing Statute “prevents a nonresident of South Carolina from bringing

suit against a foreign corporation in the state courts of South Carolina unless the cause

of action arises in the state or the subject of the action is situated in the state.” Smith v.

Mack Trucks, Inc., 991 F.2d 791 (Table), at *1 (4th Cir. 1993). This Court has previously

stated that there are three judicially recognized purposes of the Door Closing Statute,

namely:

       • It favors resident plaintiffs over nonresident;
       • It provides a forum for wrongs connected with the state while avoiding the
       resolution of wrongs in which the state has little interest;
       • It encourages activity and investment within the state by foreign
       corporations without subjecting them to actions unrelated to their activity
       within the state.



                                              3
     6:19-cv-00489-BHH         Date Filed 07/29/20   Entry Number 78     Page 4 of 10




Boisvert v. Techtronic Indus. N. Am., Inc., 56 F. Supp. 3d 750, 753 n.1 (D.S.C. 2014)

(citing Murphy v. Owens–Corning Fiberglas Corp., 356 S.C. 592, 590 S.E.2d 479, 481

(2003)). “[A] South Carolina federal court exercising diversity jurisdiction ‘must apply §

15-5-150 unless there are affirmative countervailing federal considerations.’” Id. at 752

(quoting Rollins, 634 F.2d at 739). The Fourth Circuit has recognized three countervailing

federal considerations: “(1) the purpose in the grant of diversity jurisdiction of avoiding

discrimination against nonresidents; (2) the policy of encouraging a state to enforce the

laws of its sister states; and (3) the fact that South Carolina was the only state in the

country in which [the plaintiff could gain full relief].” Rollins, 634 F.2d at 740; see also

Szantay v. Beech Aircraft Corp., 349 F.2d 60, 65–66 (4th Cir. 1965) (outlining relevant

federal considerations and holding that the Door Closing Statute did not restrict

jurisdiction of South Carolina federal court over Delaware airplane manufacturing

corporation, which was sued in diversity action by residents of Illinois on a theory of

negligent manufacture and design, where airplane crashed in Tennessee but was

serviced in South Carolina).

       The Court finds that the Door Closing Statute does not bar jurisdiction over the

instant action in this Court for two reasons. First, the contract (“LOGCAP IV contract”)

which forms the basis of Plaintiff’s breach of contract claim and serves as the source of

various duties that Fluor is alleged to have breached in Plaintiff’s other claims, was

centrally administered from Fluor’s corporate offices in Greenville, South Carolina. Snell

v. Golden Rule Ins. Co., No. 6:08-3555-MHM, 2009 WL 185723, at *2 (D.S.C. Jan. 23,

2009) (“[W]hen a contract is involved, the question for purposes of the door-closing




                                             4
     6:19-cv-00489-BHH       Date Filed 07/29/20     Entry Number 78    Page 5 of 10




statute is whether the contract was made or was to be performed in South Carolina.”);

(see also Ex. 5 to Pl.’s Resp. to Defs.’ Mot. for J. on the Pleadings, ECF No. 65-6 at 3, 8

(declaration of Fluor’s Executive Director of Corporate Security referenced in Int’l Sec. &

Def. Mgmt., LLC v. Fluor Intercontinental, Inc., No. B243384, 2013 WL 4761107 (Cal. Ct.

App. Sept. 5, 2013)—describing, in paragraphs 2 and 20, Fluor’s Greenville, South

Carolina office as its “principal place of business” and its “U.S. base of operations” for

activities related to the LOCGAP contract)). Although Nayeb carried out his suicide

bombing in Afghanistan, the LOGCAP IV contract that established Fluor’s duties to the

U.S. military at BAF and established the scope of Fluor’s responsibilities vis-à-vis its

employees was negotiated, entered into, and administered in Fluor’s Greenville corporate

headquarters. Thus, substantial portions of Plaintiff’s action arose within South Carolina

and the Door Closing Statute does not apply to bar jurisdiction. See Smith v. Mack Trucks,

Inc., 991 F.2d 791 (Table), at *1 (4th Cir. 1993).

       Fluor contends the general principle that formation of a contract within a state

opens the door to lawsuits regarding the contract in that state should not apply here

because the LOGCAP IV contract was only “formed” when the U.S. Government

accepted Fluor’s bid and awarded the contract from Rock Island, Illinois. (See ECF No.

67 at 3–4.) The precise point of formation is superfluous. Fluor does not—and could not—

dispute that significant portions of the LOGCAP IV contract, including oversight and

management of Fluor’s operations at BAF, were performed in South Carolina. The fact

that the alleged breaches of Fluor’s contractual duties took place in Afghanistan is also

immaterial. Fluor cites no authority for the proposition that when a contract is to be

performed in both South Carolina and another location, the Court must disambiguate




                                             5
     6:19-cv-00489-BHH       Date Filed 07/29/20    Entry Number 78       Page 6 of 10




distinct contractual duties and match them to precise tortious conduct in order to

determine which side of the Door Closing line the lawsuit falls upon. Rather, where it is

clear the contract at issue “was to be performed in South Carolina”—at least in substantial

part—the statute does not apply to bar jurisdiction. See Snell, 2009 WL 185723, at *2.

       Second, even if it were true that the Door Closing Statute operated to bar Plaintiff’s

lawsuit, South Carolina may well be the only forum where Plaintiff’s claims can be heard

and where he can obtain “full relief,” thus providing a countervailing federal interest to

dismissal. See Bumgarder v. Keene Corp., 593 F.2d 572, 573 (4th Cir. 1979) (affirming

dismissal under South Carolina Door Closing Statute because plaintiff could in fact obtain

full relief in North Carolina); Szantay, 349 F.2d at 65–66 (establishing the non-availability

of another viable forum as a countervailing federal interest as against strict application of

the Door Closing Statute). In its motion for judgment on the pleadings, Fluor suggests

four alternate states in which Plaintiff “could have brought this action,” including Georgia,

Texas, Delaware, and California. (See ECF No. 57-1 at 4.) Fluor’s stated bases for listing

those states as alternative forums are: (1) Georgia is Plaintiff’s home state; (2) litigation

related to the same suicide bombing at issue in the instant case is also pending in Texas

federal district court; (3) various Fluor entities are incorporated in either Delaware or

California. (See id.) However, there is little doubt that Fluor would vigorously contest

jurisdiction in each of the four states that it asserts are more appropriate forums.

       In Int’l Sec. & Def. Mgmt., LLC v. Fluor Intercontinental, Inc., Fluor successfully

argued to a California court that it should dismiss a case arising out of LOGCAP IV

activities based on a forum non conveniens theory, because the contract was

administered out of Fluor’s office in Greenville, because that is where Fluor trained its




                                             6
     6:19-cv-00489-BHH        Date Filed 07/29/20      Entry Number 78       Page 7 of 10




personnel prior to deployment to Afghanistan, and because the bulk of Fluor’s relevant

witnesses would be located in South Carolina. See 2013 WL 4761107, at *7 (Cal. Ct. App.

Sept. 5, 2013). Fluor would almost certainly raise similar challenges to Plaintiff’s lawsuit

if he pled his causes of action in California, Delaware, or Georgia—states that have no

connection whatsoever to the events in question—and likely challenge the personal

jurisdiction of courts in Georgia as well. It is telling that when Plaintiff, during the pendency

of the current motion and based upon Fluor’s representation that more appropriate forums

exist to test Plaintiff’s claims, asked whether Fluor would agree to transfer this case to

Georgia and to not challenge subject matter jurisdiction or personal jurisdiction upon

transfer: Fluor refused. (See Ex. 7 to Pl.’s Resp. to Defs.’ Mot. for J. on the Pleadings,

ECF No. 65-8 at 2 (July 1, 2020 email from Fluor’s counsel to Plaintiff’s counsel indicating

that Fluor would not consent to transfer this case to the U.S. District Court for the Middle

District of Georgia, Macon Division).) If courts in California, Delaware, and Georgia

determine they lack jurisdiction over Plaintiff’s claims or the parties, or conclude again

that South Carolina is a more convenient forum, then Plaintiff could not proceed with his

claims there and obtain “full relief.”

       Furthermore, it is certain that Fluor would challenge subject matter jurisdiction in

Texas. In a parallel case pending in Texas, where the plaintiffs are seeking damages from

Fluor for deaths and injuries suffered by soldiers in the same bombing that injured Mr.

Hencely, Fluor has already argued that the federal district court lacks subject matter

jurisdiction over the plaintiffs’ claims. See Loquasto et al. v. Fluor Corp., Inc. et al., No.

3:19-cv-01455, Doc. 45 (N.D. Tx. March 23, 2020) (Fluor’s Rule 12(b)(1) renewed motion

to dismiss for lack of subject matter jurisdiction under the political question doctrine and,




                                               7
     6:19-cv-00489-BHH        Date Filed 07/29/20     Entry Number 78      Page 8 of 10




alternatively, Rule 56 motion for summary judgment under 28 U.S.C. § 2680(j) (combatant

activities preemption)). In addition to making the same arguments for dismissal pursuant

to the political question doctrine that this Court has resolved in Plaintiff’s favor, Fluor has

attempted to distinguish this Court’s ruling because Texas law allows for apportionment

of fault to non-parties who are immune from suit, while South Carolina law does not. See

id., Doc. 62 at 1 (“The [Hencely] court held that Fluor’s causation defense did not raise

political questions because it determined that Fluor could not submit the Military for

negligence apportionment under South Carolina law. The same is not true in this case

because the governing law is fundamentally different. Should [p]laintiffs’ claims proceed

to trial, the trier of fact will have to apportion and compare the Military’s responsibility

because the Military is a responsible third party.” (citations omitted)). Fluor would, no

doubt, raise the same arguments if Plaintiff’s claims were pending in either Georgia or

California, because both states also allow apportionment to immune non-parties. See

DaFonte v. Up-Right, Inc., 828 P.2d 140, 141, 147 (Cal. 1992) (finding non-party

employer, who was statutorily immune from suit, could be apportioned fault); Zaldivar v.

Prickett, 774 S.E.2d 688, 695 (Ga. 2015) (“[T]he apportionment statute permits

consideration, generally speaking, of the ‘fault’ of a tortfeasor, notwithstanding that he

may have a meritorious affirmative defense or claim of immunity against any liability to

the plaintiff.”). Contra. Kotowski v. A. C. & S. Co., No. CIV. A. 86C-JN-50, 1990 WL 81859,

at *2 (Del. Super. Ct. June 6, 1990) (stating that the apportionment of liability among joint

tortfeasors pursuant to relevant Delaware statute did not apply to statutorily immune, non-

party employer). All of which is to say, that Fluor’s request for judgment on the pleadings

seems designed to box Plaintiff into supposed alternative forums where Plaintiff could not




                                              8
     6:19-cv-00489-BHH        Date Filed 07/29/20     Entry Number 78      Page 9 of 10




in fact obtain “full relief.” The Court does not fault Fluor for its zealous procedural

advocacy, but simply finds that the countervailing federal interest of preserving the one

forum in which Plaintiff can obtain “full relief” weighs against application of the Door

Closing Statute to bar Plaintiff’s claims.

       Moreover, considering the previously mentioned purposes of the Door Closing

Statute, the Court finds that those purposes do not counsel toward dismissal of the instant

lawsuit. While it is true that Mr. Hencely is a nonresident plaintiff, it is also true that the

wrongs of which he complains are connected with and related to Fluor’s military

contracting activities within the State of South Carolina. See Boisvert, 56 F. Supp. 3d at

753 n.1. Thus, South Carolina has an interest in providing a forum for resolution of those

alleged wrongs and there is no evidence that maintenance of the suit here would

discourage activity and investment within the State by foreign corporations by subjecting

them to actions unrelated to their activity in South Carolina. See id.

       Given its resolution of the questions central to the Door Closing Statute analysis,

the Court finds it unnecessary to address the parties’ contentions regarding Fluor’s waiver

vel non of the ability to raise this lack of capacity defense at the current stage of these

proceedings, as well as the question of whether the Door Closing Statute continues to

apply in federal court after the South Carolina Supreme Court’s decision in Farmer v.

Monsanto Corp., 579 S.E.2d 325 (S.C. 2003). Likewise, because Fluor’s pending motion

to stay discovery (ECF No. 58) is entirely premised on the assertion that the burden of

responding to Plaintiff’s recent discovery requests would prove unnecessary and wasteful

if the Court were rule in Fluor’s favor on the Rule 12(c) motion, the motion to stay

discovery is now moot. Accordingly, the parties’ submissions on the motion to stay do not




                                              9
    6:19-cv-00489-BHH        Date Filed 07/29/20   Entry Number 78      Page 10 of 10




require discussion and the motion is denied.

                                     CONCLUSION

      For the reasons set forth above, Defendants’ Rule 12(c) motion for judgment on

the pleadings (ECF No. 57) and motion to stay discovery (ECF No. 58) are both DENIED.

      IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

July 29, 2020
Greenville, South Carolina




                                           10
